Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see remarks page 7-12, filed 3/19/2021, with respect to the rejection of claims 1-17 under 35 U.S.C 101 have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 12, regarding the rejection of claims 1-17 under 35 U.S.C 101, that, “Similar to the scenario described in Example #4 of the USPTO Guidance, the computing device of amended claim 1 performs the recited operations in concert with a variety of other specialized hardware components controlled by the computing device to perform specific operations. As described above, the computing device controls the electrical signal source to interact with the drive electrodes in a specific way, thereby applying an electrical signal 
For at least these reasons, claims 1, 2, and 4-18 (as amended where applicable) recite patentable subject matter under 35 U.S.C. § 101. Applicant therefore respectfully requests reconsideration and withdrawal of this rejection.”

Examiner Response:
Applicant’s arguments, see page 7-12, filed 3/19/2021, with respect to the rejection(s) of claim(s) 1-17 have been fully considered and are persuasive as applicant has amended the claims and added the limitation “controlled by comparing……….” Which overcomes the 35 U.S.C. 101 rejection. Therefore the rejection has been withdrawn. 
However the rejection of claim 16 under 35 U.S.C. 101 is maintained as the claim does not recite patent eligible subject matter. Applicant is advised to amend claim 16 to add the limitation “a non-transitory computer readable storage medium” to overcome the 35 U.S.C. 101 rejection. See the rejection set forth below. 

4.	Applicant’s arguments, see remarks page 12-14, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1-5, 7, 10, 11, 13, and 16 under 35 U.S.C. § 102 (a)(1) as allegedly being 

Applicant’s Argument:
Applicant argues on page 13-14, regarding amended independent claim 1 that “Ludwig fails to disclose the following combination of features set forth in amended claim 1: “determining ... a temperature correction factor based on a relationship between temperature and voltage; determining, ... for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, a respective measurement electrode pair voltage, a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes” and “determining that the material includes the defect based on the plurality of respective ratio differences.”




Applicant’s arguments, see page 13-14 (stated above), have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitation is added to claim 1, “controlling, by a computing device, an electrical signal source to apply an electrical signal to the material via a pair of drive electrodes, the pair of drive electrodes being included in a plurality of electrodes electrically coupled to the material; determining, by the computing device, a temperature correction factor based on a relationship between temperature and voltage;…..a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage”. Takahara is applied to meet at least the amended limitation. Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (US 6218846 B1) in view of Takahara (US 20070046587 A1). Applicant’s argument is moot in view of newly applied combination of references. See the rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites “determining, by the computing device, a temperature correction factor based on a relationship between temperature and voltage.” The meaning of the language “a temperature correction factor based on a relationship between temperature and voltage.” is unclear. Claim recites to determine the correction factor based on a relationship between temperature and voltage. Claim does not recite what the relationship. The claim language needs to be clear although broad claim is ok so that one of an ordinary skill would understand the plain meaning of the claim language. Here the relationship between temperature and voltage is not clear. Therefore Clarification is required so that the scope of the claim is clear.  
Similarly independent claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 For purposes of the present examination the limitation “the relationship between temperature and voltage” is construed to mean any relationship between temperature and voltage.  Clarification is required so that the scope of the claim is clear.  

Claims 2, 4-9, 11-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of their dependence from claims 1, 10 and 16.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all the relevant factors with respect to the claims as a whole, claim 16 is determined to be directed to non-statutory subject matter.  The rationale for this determination is explained below:
Claim 16 recites a computer readable storage medium falls within at least one of the four categories (Manufacture or machine) of patent eligible subject matter but falls within non statutory category (a computer program). A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (Hereinafter “Ludwig”) in the US Patent Number US 6218846 B1 in view of Takahara in the US patent Application Publication Number US 20070046587 A1.

Regarding claim 1, Ludwig teaches a method for determining whether a material has a crack or defect (A system, apparatus and method for non-destructive testing of conductive articles for the detection and characterization of flaws; Column 1 Line 7-9; Figure 2-4) comprising:
controlling, by a computing device [500] in Figure 2 (A programmed computer 500 acting as a single purpose machine; Column 6 Line 55-56), an electrical signal source [200] (a current source 200 for providing current flow to the current probes 121; Column 6 Line 49-50; Figure 2) to apply an electrical signal to the material via a pair of drive electrodes [121] (current probes 121 as the drive electrodes as the probes 121 drive current to the sample) (The test current, provided by a constant current source 200; Column 7 Line 53-54), the pair of drive electrodes [121] being included in a plurality of electrodes [120] electrically coupled to the material [160] (A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test. The test current, provided by a constant current source 120, is applied to the sample part 260 under test through predetermined pairs of eight spring loaded current probes 121. Each pair of current probes are selected by a current multiplexer 210 which is controlled by the programmed computer 500; Column 7 Line 50-58; Figure 4B);
determining, by the computing device [500] for each respective adjacent pair of measurement electrodes of the plurality of electrodes [120] (A probe assembly 120 as the plurality of electrode as probe as does the same function as the electrodes i.e. measuring voltage or current and driving voltage or current) electrically coupled to a material [160] (sample part 160 as the material) (FIGS. 4 and 5, in actual operation, a probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test; Column 7 Line 50-53; By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 7-10),
a respective measurement electrode pair voltage [122] (A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test; Column 7 Line 50-53; Voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage Column 7 Line 61-67); and
a respective ratio between the respective electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes (Table 1 shows the a respective ratio between the respective electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes; The results of this experiment are shown in Table 1 where location and size of sample flaws at the location of each voltage probe in linear array of eight probes are provided together with the differential voltage measured at the probe array position for the flawed part and flaw-free baseline sample. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0; Column 14 Line 65-67 and Column 15 Line 1-10); 
determining an average of the respective ratios (Any statistically significant deviation in the measured distribution indicates a flaw, which can be identified in terms of location (the specific voltages showing a deviation), size (number of locations showing a deviation), and orientation (direction of current for which the maximum deviation was measured); Column 8 Line 13-19; The only assumption was that the baseline parameters be normal at each spatial location. Since each baseline measurement for flaw-free samples has an identical independent distribution from part to part, the sum of voltage measurements for baseline parts is used as a reference voltage distribution. A normalized parameter, referred to as statistical distance is expressed as (y-.eta.)/.sigma. where .eta. is the sampled mean of the baseline and .sigma. is the sampled standard deviation of the baseline and y is the measured voltage value for that spatial location. This value is used with a statistical look up table to calculate the probability that the measure value for y occurs in an acceptable sample part; Column 11 Line 44-56; several voltage Column 5 Line 14-19; Therefore values are averaged);
subtracting the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences (The only assumption was that the baseline parameters be normal at each spatial location. Since each baseline measurement for flaw-free samples has an identical independent distribution from part to part, the sum of voltage measurements for baseline parts is used as a reference voltage distribution. A normalized parameter, referred to as statistical distance is expressed as (y-.eta.)/.sigma. where .eta. is the sampled mean of the baseline and .sigma. is the sampled standard deviation of the baseline and y is the measured voltage value for that spatial location. This value is used with a statistical look up table to calculate the probability that the measure value for y occurs in an acceptable sample part; Column 11 Line 44-56; By subtracting the forward from the backward voltage, the variance in the readings is significantly reduced; Column 10 Line 63-65); and
determining whether the material includes the crack or defect based on the plurality of respective ratio differences (FIGS. 25a-b shows typical differential voltage profiles measured on a moderately flawed and severely flawed sample. After the voltage profiles were measured on these samples, the samples were subjected to metallographic analysis to confirm the presence and location of flaws detected by the method of the present invention. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0. The presence of a flaw in the Column 14 Line 59-67 & Column 15 Line 1-11).
Ludwig fails to teach determining, by the computing device, a temperature correction factor based on a relationship between temperature and voltage; determining, by the computing device, a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage.
Takahara teaches EL display apparatus and drive method of EL display apparatus (Paragraph [0002]), wherein 
determining, by the computing device, a temperature correction factor based on a relationship between temperature and voltage; determining, by the computing device, a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage (The optimum V0 voltage varies with the temperature of the panel. The precharge voltage Vp=V1, V2, V3, . . . also varies with the temperature. Thus, preferably, the temperature of the panel is monitored (using a temperature sensor such as a thermistor) and multiplied by a correction factor for temperature to determine a V0 voltage, which is then applied during the A period; Paragraph [0775] Line 1-7). The purpose of doing so is to determine the voltage value accurately and to determine crack or defect more accurately in less time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Ludwig in view of Takahara, because Takahara teaches to include a temperature correction factor determines the voltage value accurately and therefore crack or defect can be determined more accurately and in less time. 
Regarding claim 2, Ludwig teaches a method, further comprising:
determining, by the computing device [500], for each respective pair of measurement electrodes [122] (A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test; Column 7 Line 50-53), a respective measurement voltage across the respective pair of measurement electrodes [122] in response to the electrical signal applied to the material, and
determining, by the computing device [500], for each respective adjacent pair of measurement electrodes, the respective electrode pair voltage based on the respective measurement voltages (voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage probe pairs 122. For differential voltage measurement, two of the 64 voltage probes 122 are selected by a voltage multiplexer 220 which is controlled by the programmed computer 500; Column Column7 Line 61-67 and Column 8 Line 1; The digital representation of the voltage difference is recorded by the programmed computer 500. By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 6-10).

Regarding claim 4, Ludwig teaches a method, wherein 
the measurement electrodes [122] of each respective pair of measurement electrodes [122] are adjacent to each other (The digital representation of the voltage difference is recorded by the programmed computer 500. By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 Column 8 Line 6-10), and wherein each respective measurement voltage is a corresponding respective measurement electrode pair voltage (Voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage probe pairs 122. For differential voltage measurement, two of the 64 voltage probes 122 are selected by a voltage multiplexer 220 which is controlled by the programmed computer 500; Column Column7 Line 61-67 and Column 8 Line 1).

Regarding claim 5, Ludwig teaches a method, wherein 
the electrical signal comprises at least one of a voltage signal or a current signal (The test current, provided by a constant current source 120, is applied to the sample part 260 under test through predetermined pairs of eight spring loaded current probes 121; Column 7 Line 53-56).

Regarding claim 6, Ludwig teaches a method, wherein 
determining the material [160] includes the defect based on the plurality of respective ratio differences (The digital representation of the voltage difference is recorded by the programmed computer 500. By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 6-10) comprises 
identifying, by the computing device, at least one outlier ratio difference in the plurality of respective ratio differences based on the outlier ratio difference having a higher respective ratio difference than a reminder of the plurality of respective ratio differences (The results of this experiment are shown in Table 1 where location and size of sample flaws at the location of each voltage probe in linear array of eight probes are provided together with the differential voltage measured at the probe array position for the flawed part and flaw-free baseline sample. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0. The presence of a flaw in the part will disrupt the normal parabolic voltage profile and lead to a voltage ratio greater than 1.0. As observed by the results in Table 1, the method of the present invention is capable of detecting flaws non-destructively, as confirmed by subsequent metallographic determination of the size and location of the flaws; Column 14 Line 65-67 and Column 15 Line 1-14; The presence of flaw has the higher respective ratio than the normal parabolic voltage profile as the reminder of the plurality of respective ratio).

Regarding claim 7, Ludwig teaches a method, wherein 
the material [160] comprises an electrically conductive material or an electrically semi conductive material (The method has been utilized to test the quality of semiconductor materials, magnetic steels and alloys, transformer steels, electroplated coatings, spot welds to gauge uniformity in sheet steel roll stock; Column 2 Line 1-4; a system, apparatus and method for non-destructive testing of conductive articles for the detection and characterization of flaws; Column 1 Line 7-9).

Regarding claim 10, Ludwig teaches a system for determining whether a material has a crack or defect (A system, apparatus and method for non-destructive testing of conductive Column 1 Line 7-9; Figure 2-4) comprising: 
the material [160] (sample part 160 as the material);
the plurality of electrodes [120] electrically coupled to the material [160] (FIGS. 4 and 5, in actual operation, a probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test; Column 7 Line 50-53) and 
an electrical signal source [200] (A current source 200 for providing current flow to the current probes 121; Column 6 Line 49-50; Figure 2); and
a computing device [500] in Figure 2 (A programmed computer 500 acting as a single purpose machine; Column 6 Line 55-56) configured to:
control the electrical signal source [120] to apply an electrical signal to a pair of drive electrodes [121] (current probes 121 as the drive electrodes as the probes 121 drive current to the sample) included in the plurality of electrodes [121] (A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test. The test current, provided by a constant current source 120, is applied to the sample part 260 under test through predetermined pairs of eight spring loaded current probes 121. Each pair of current probes are selected by a current multiplexer 210 which is controlled by the programmed computer 500; Column 7 Line 50-58; Figure 4B);
determine for each respective adjacent pair of electrodes of a plurality of electrodes [120] (A probe assembly 120 as the plurality of electrode as probe as does the same function as the electrodes i.e. measuring voltage or current and driving voltage or current) electrically coupled to a material [160] (sample part 160 as the material) (FIGS. 4 and 5, in actual operation, a probe assembly 120, comprising eight current probes 121 and sixty-four voltage ; Column 7 Line 50-53; By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 7-10),
a respective measurement electrode pair voltage (Voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage probe pairs 122. For differential voltage measurement, two of the 64 voltage probes 122 are selected; Column 7 Line 61-67); and
a respective ratio between the respective measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes (Table 1 shows the a respective ratio between the respective electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes; The results of this experiment are shown in Table 1 where location and size of sample flaws at the location of each voltage probe in linear array of eight probes are provided together with the differential voltage measured at the probe array position for the flawed part and flaw-free baseline sample. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0; Column 14 Line 65-67 and Column 15 Line 1-10); 
determine an average of the respective ratios (Any statistically significant deviation in the measured distribution indicates a flaw, which can be identified in terms of location (the specific voltages showing a deviation), size (number of locations showing a deviation), and orientation (direction of current for which the maximum deviation was measured); Column 8 Line 13-19; The only assumption was that the baseline parameters be normal at each spatial location. Since each baseline measurement for flaw-free samples has an identical independent Column 11 Line 44-56; several voltage measurements are made with a given current probe pair flow condition and the measurements are averaged and stored for subsequent analysis. In another embodiment, several voltage profile measurements are taken and the profiles averaged to calculate a baseline surface voltage profile for a specific sample composition and geometry; Column 5 Line 14-19; Therefore values are averaged);
subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences (The only assumption was that the baseline parameters be normal at each spatial location. Since each baseline measurement for flaw-free samples has an identical independent distribution from part to part, the sum of voltage measurements for baseline parts is used as a reference voltage distribution. A normalized parameter, referred to as statistical distance is expressed as (y-.eta.)/.sigma. where .eta. is the sampled mean of the baseline and .sigma. is the sampled standard deviation of the baseline and y is the measured voltage value for that spatial location. This value is used with a statistical look up table to calculate the probability that the measure value for y occurs in an acceptable sample part; Column 11 Line 44-56; By subtracting the forward from the backward voltage, the variance in the readings is significantly reduced; Column 10 Line 63-65); and
determine whether the material includes the defect based on the plurality of respective ratio differences (FIGS. 25a-b shows typical differential voltage profiles measured on a moderately flawed and severely flawed sample. After the voltage profiles were measured on these samples, the samples were subjected to metallographic analysis to confirm the presence and location of flaws detected by the method of the present invention. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0. The presence of a flaw in the part will disrupt the normal parabolic voltage profile and lead to a voltage ratio greater than 1.0. As observed by the results in Table 1, the method of the present invention is capable of detecting flaws non-destructively; Column 14 Line 59-67 & Column 15 Line 1-11).
Ludwig fails to teach to determine a temperature correction factor based on a relationship between temperature and voltage; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage.
Takahara teaches EL display apparatus and drive method of EL display apparatus (Paragraph [0002]), wherein 
determine a temperature correction factor based on a relationship between temperature and voltage; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage (The optimum V0 voltage varies with the temperature of the panel. The precharge voltage Vp=V1, V2, V3, . . . also varies with the temperature. Thus, preferably, the temperature of the panel is monitored (using a temperature sensor such as a thermistor) and multiplied by a correction factor for temperature to determine a V0 voltage, which is then Paragraph [0775] Line 1-7). The purpose of doing so is to determine the voltage value accurately and to determine crack or defect more accurately in less time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Ludwig in view of Takahara, because Takahara teaches to determine a temperature correction factor determines the voltage value accurately and therefore crack or defect can be determined more accurately and in less time. 

Regarding claim 11, Ludwig teaches a system, 
wherein the computing device [500] is further configured to:
determine, for each respective pair of measurement electrodes [122] (A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test; Column 7 Line 50-53), a respective measurement voltage across the respective pair of measurement electrodes [122] in response to the electrical signal applied to the material (Voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage probe pairs 122. For differential voltage measurement, two of the 64 voltage probes 122 are selected by a voltage multiplexer 220 which is controlled by the programmed computer 500; Column 7 Line 61-67 and Column 8 Line 1; Figure 4B); and
determine, for each respective adjacent pair of measurement electrodes, the respective measurement electrode pair voltage based on the respective measurement voltages (Voltage is measured using an array of 64 spring loaded voltage probes 122. While Column 7 Line 61-67 and Column 8 Line 1; The digital representation of the voltage difference is recorded by the programmed computer 500. By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 6-10).

Regarding claim 12, Ludwig teaches a system, wherein 
to determine whether the material [160] includes the crack or defect based on the plurality of respective ratio differences (The digital representation of the voltage difference is recorded by the programmed computer 500. By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 6-10) the computing device is configured to  
identify at least one outlier ratio difference in the plurality of respective ratio differences based on the outlier ratio difference having a higher respective ratio difference than a reminder of the plurality of respective ratio differences (The results of this experiment are shown in Table 1 where location and size of sample flaws at the location of each voltage probe in linear array of eight probes are provided together with the differential voltage measured at the probe array position for the flawed part and flaw-free baseline sample. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0. The presence of a flaw in the Column 14 Line 65-67 and Column 15 Line 1-14; The presence of flaw has the higher respective ratio than the normal parabolic voltage profile as the reminder of the plurality of respective ratio).
 
Regarding claim 13, Ludwig teaches a system, wherein 
the material [160] comprises an electrically conductive material or an electrically semi conductive material (The method has been utilized to test the quality of semiconductor materials, magnetic steels and alloys, transformer steels, electroplated coatings, spot welds to gauge uniformity in sheet steel roll stock; Column 2 Line 1-4; a system, apparatus and method for non-destructive testing of conductive articles for the detection and characterization of flaws; Column 1 Line 7-9).


Regarding claim 16, Ludwig teaches a computer readable storage medium encoded with instructions that, when executed (A commercially available laboratory data acquisition software environment (LabVIEW from National Instruments) was utilized for interfacing the measurement system with a Macintosh computer; Column 10 Line 43-46), cause one or more processors of a computing device [500] in Figure 2 (A programmed computer 500 acting as a single purpose machine; Column 6 Line 55-56) to:
control an electrical signal source [120] to apply an electrical signal to a pair of drive electrodes [121] (current probes 121 as the drive electrodes as the probes 121 drive current to the sample) included in the plurality of electrodes [121] electrically applied to the material(A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test. The test current, provided by a constant current source 120, is applied to the sample part 260 under test through predetermined pairs of eight spring loaded current probes 121. Each pair of current probes are selected by a current multiplexer 210 which is controlled by the programmed computer 500; Column 7 Line 50-58; Figure 4B);
determine for each respective adjacent pair of electrodes of a plurality of electrodes [120] (A probe assembly 120 as the plurality of electrode as probe as does the same function as the electrodes i.e. measuring voltage or current and driving voltage or current) electrically coupled to the material [160] (sample part 160 as the material) (FIGS. 4 and 5, in actual operation, a probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test; Column 7 Line 50-53; By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 7-10),
a respective measurement electrode pair voltage (Voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage probe pairs 122. For differential voltage measurement, two of the 64 voltage probes 122 are selected; Column 7 Line 61-67); and
a respective ratio between the respective electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes (Table 1 shows the a respective ratio between the respective electrode pair voltage and a control voltage associated with the respective adjacent pair of electrodes; The results of this experiment are shown in Table 1 where location and size of sample flaws at the location of each voltage probe in linear array of eight probes are provided together with the differential voltage measured at the probe array position for the flawed part and flaw-free baseline sample. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0; Column 14 Line 65-67 and Column 15 Line 1-10); 
determine an average of the respective ratios (Any statistically significant deviation in the measured distribution indicates a flaw, which can be identified in terms of location (the specific voltages showing a deviation), size (number of locations showing a deviation), and orientation (direction of current for which the maximum deviation was measured); Column 8 Line 13-19; several voltage measurements are made with a given current probe pair flow condition and the measurements are averaged and stored for subsequent analysis. In another embodiment, several voltage profile measurements are taken and the profiles averaged to calculate a baseline surface voltage profile for a specific sample composition and geometry; Column 5 Line 14-19; Therefore values are averaged);
subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences (The only assumption was that the baseline parameters be normal at each spatial location. Since each baseline measurement for flaw-free samples has an identical independent distribution from part to part, the sum of voltage measurements for baseline parts is used as a reference voltage distribution. A normalized Column 11 Line 44-56; By subtracting the forward from the backward voltage, the variance in the readings is significantly reduced; Column 10 Line 63-65); and
determine whether the material includes a defect based on the plurality of respective ratio differences (FIGS. 25a-b shows typical differential voltage profiles measured on a moderately flawed and severely flawed sample. After the voltage profiles were measured on these samples, the samples were subjected to metallographic analysis to confirm the presence and location of flaws detected by the method of the present invention. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0. The presence of a flaw in the part will disrupt the normal parabolic voltage profile and lead to a voltage ratio greater than 1.0. As observed by the results in Table 1, the method of the present invention is capable of detecting flaws non-destructively; Column 14 Line 59-67 & Column 15 Line 1-11).
Ludwig fails to teach to determine a temperature correction factor based on a relationship between temperature and voltage; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage.
Takahara teaches EL display apparatus and drive method of EL display apparatus (Paragraph [0002]), wherein 
determine a temperature correction factor based on a relationship between temperature and voltage; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage (The optimum V0 voltage varies with the temperature of the panel. The precharge voltage Vp=V1, V2, V3, . . . also varies with the temperature. Thus, preferably, the temperature of the panel is monitored (using a temperature sensor such as a thermistor) and multiplied by a correction factor for temperature to determine a V0 voltage, which is then applied during the A period; Paragraph [0775] Line 1-7). The purpose of doing so is to determine the voltage value accurately and to determine crack or defect more accurately in less time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Ludwig in view of Takahara, because Takahara teaches to determine a temperature correction factor determines the voltage value accurately and therefore crack or defect can be determined more accurately and in less time. 

Regarding claim 17, Ludwig teaches a computer readable storage medium, wherein 
instructions that, when executed, cause the one or more processors of the computing device [500] to determine whether the material [160] includes the defect based on the plurality of respective ratio differences (The digital representation of the voltage difference is recorded by the programmed computer 500. By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160 under test can be determined; Column 8 Line 6-10) comprise 
instructions that, when executed, cause the one or more processors of the computing device to identify at least one outlier ratio difference in the plurality of respective ratio differences based on the outlier ratio difference having a higher respective ratio difference than a reminder of the plurality of respective ratio differences (The results of this experiment are shown in Table 1 where location and size of sample flaws at the location of each voltage probe in linear array of eight probes are provided together with the differential voltage measured at the probe array position for the flawed part and flaw-free baseline sample. The ratio of differential voltages for the flawed and flaw-free sample are also shown. The normal parabolic voltage profile of a flaw-free part is indicated a voltage ratio of 1.0. The presence of a flaw in the part will disrupt the normal parabolic voltage profile and lead to a voltage ratio greater than 1.0. As observed by the results in Table 1, the method of the present invention is capable of detecting flaws non-destructively, as confirmed by subsequent metallographic determination of the size and location of the flaws; Column 14 Line 65-67 and Column 15 Line 1-14; The presence of flaw has the higher respective ratio than the normal parabolic voltage profile as the reminder of the plurality of respective ratio).

Regarding claim 18, Ludwig teaches a system, wherein 
the defect is a crack in the material (The innovative probe array and method provide for rapidly detecting cracks, inclusions, defects and other flaws in conductive articles and can be adapted and deployed as either a two-dimensional, planar array or three-dimensional shaped array for a variety of sample configurations and surfaces; Abstract).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig ‘846 B1 in view of Takahara ‘587 A1, as applied to claim 1, 10 above, and further in view of Chuman et al (Hereinafter “Chuman”) in the US Patent Number US 6476624 B1.

Regarding claim 9, the combination of Ludwig and Takahara fails to teach a method, wherein the control voltage is measured at a different temperature than a temperature at which the measurement voltage is measured.
Chuman teaches a crack monitoring method and apparatus for monitoring the length of a crack generated inside a weld in high-temperature thick-walled piping of a plant while the plant continues to operate (Column 1 Line 7-10),  wherein
the control voltage is measured at a different temperature than a temperature at which the measurement voltage is measured (FIG. 11, there is shown the change in voltage of the crack 100b portion and the operation of a plant (the temperature and pressure of the high-temperature thick-walled piping 100) relative to time. As is apparent from FIG. 11, the voltage is increased while the plant runs (at high temperature and pressure within the high-temperature thick-walled piping 100) and is decreased while the plant is stopped (at low temperature and pressure within the high-temperature thick-walled piping 100); Column 12 Line 2-10; Two temperatures are used here: high temperature and low temperature). The purpose of doing so is to monitor a crack inside piping precisely and easily at all times even in a high-temperature environment during the operation of a plant, to remove any error caused by a temperature factor by previously obtaining a correlation between the temperature.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Ludwig and Takahara in view of Chuman, because 


Regarding claim 15, the combination of Ludwig and Takahara fails to teach a system, wherein the control voltage is measured at a different temperature than the measurement voltage.
Chuman teaches a crack monitoring method and apparatus for monitoring the length of a crack generated inside a weld in high-temperature thick-walled piping of a plant while the plant continues to operate (Column 1 Line 7-10),  wherein
the control voltage is measured at a different temperature than a temperature at which the measurement voltage is measured (FIG. 11, there is shown the change in voltage of the crack 100b portion and the operation of a plant (the temperature and pressure of the high-temperature thick-walled piping 100) relative to time. As is apparent from FIG. 11, the voltage is increased while the plant runs (at high temperature and pressure within the high-temperature thick-walled piping 100) and is decreased while the plant is stopped (at low temperature and pressure within the high-temperature thick-walled piping 100); Column 12 Line 2-10; At high temperature and at low temperature as different temperature). The purpose of doing so is to monitor a crack inside piping precisely and easily at all times even in a high-temperature environment during the operation of a plant, to remove any error caused by a temperature factor by previously obtaining a correlation between the temperature.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig ‘846 B1 in view of Takahara ‘587 A1, as applied to claim 1 above, and further in view of Feng in the US Patent Application Publication Number US 20120235693 A1.

Regarding claim 8, the combination of Ludwig and Takahara fails to teach a method, wherein the material comprises a ceramic.
Feng teaches a method and an apparatus for inspecting crack in a manufactured body made of advanced technical ceramics, such as a ceramic ballistic armor plate (Paragraph [0005] Line 1-4), wherein 
the material [1] (ceramic body in Figure 1 as the material) comprises a ceramic (FIG. 1 is a view schematically showing a ceramic body with a pair of electrodes 2 affixed at two locations on two opposite surfaces to measure electrical conductivity of the ceramic body 1; Paragraph [0041] Line 1-4). The purpose of doing so is to inspect invisible microscopic cracks, to significantly improve ceramic performance as ceramic is widely used in as ballistic protective armor systems, high-performance engines, semiconductor equipment, and wear components of 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Ludwig and Takahara in view of Feng, because Feng teaches to include a ceramic material provides to inspect invisible microscopic cracks, significantly improves ceramic performance as ceramic is widely used in as ballistic protective armor systems, high-performance engines, semiconductor equipment, and wear components of equipment in oil, gas, and mining operations, reduces cracking upon impact nature of the ceramic (Paragraph [0007]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig ‘846 B1 in view of Takahara ‘587 A1 and Chuman ‘624 B1, as applied to claims 10 and 12 above, and further in view of Feng ‘693 A1.

Regarding claim 14, the combination of Ludwig, Takahara and Chuman fails to teach a system, wherein the material comprises a ceramic.
Feng teaches a method and an apparatus for inspecting crack in a manufactured body made of advanced technical ceramics, such as a ceramic ballistic armor plate (Paragraph [0005] Line 1-4), wherein 
the material [1] (ceramic body in Figure 1 as the material) comprises a ceramic (FIG. 1 is a view schematically showing a ceramic body with a pair of electrodes 2 affixed at two locations on two opposite surfaces to measure electrical conductivity of the ceramic body 1; Paragraph [0041] Line 1-4). The purpose of doing so is to inspect invisible microscopic cracks, 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Ludwig, Takahara and Chuman in view of Feng, because Feng teaches to include a ceramic material provides to inspect invisible microscopic cracks, significantly improves ceramic performance as ceramic is widely used in as ballistic protective armor systems, high-performance engines, semiconductor equipment, and wear components of equipment in oil, gas, and mining operations, reduces cracking upon impact nature of the ceramic (Paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866